Citation Nr: 1718769	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. C.C.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2010, the Board reopened the previously denied claim for service connection for diabetes mellitus based on the submission of new and material evidence, and remanded the underlying claim, as well as the issues of service connection for a right foot condition and a compensable evaluation for the service-connected exostosis, dorsum of the left foot, disability, for further development.

In a March 2014 decision, the Board denied entitlement to service connection for diabetes mellitus and a right foot condition.  The issue of a compensable evaluation for exostosis, dorsum of the left foot, disability was again remanded for additional development.  The Veteran appealed the denial of service connection for diabetes mellitus and a right foot condition to the U.S. Court of Appeals for Veterans Claims (hereinafter, Court).  In a September 2016 decision, the Court vacated that portion of the March 2014 decision that denied service connection for diabetes mellitus and a right foot condition, and remanded the claims for development consistent with its decision.  Accordingly, these claims are again before the Board. 

The issue of entitlement to an increased evaluation for the service connected exostosis, dorsum of the left foot, disability, was the subject of a separate decision in September 2014, and is not for consideration here.

In September 2009, the Veteran testified before a Veterans' Law Judge (VLJ) by video teleconference.  However, after the January 2010 but prior to the March 2014 decision (now vacated) the VLJ who heard the Veteran's testimony in September 2009 retired.  In February 2014, the Board offered the Veteran an opportunity to have a hearing before another VLJ who would participate in the decision on his appeal.  In March 2014, the Veteran responded that he did not wish have another hearing before the Board.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707, 20.717 (2016).  A transcript of the September 2009 hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2016 decision, the Court held that the Board erred in requiring the Veteran to have been diagnosed with diabetes mellitus within the one year period following his service rather than discussing whether his diabetes mellitus had been manifested to a compensable degree within that period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (2) (2016) (providing "[w]hen diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.) 

In its decision, the Court noted that, pursuant to 38 C.F.R. §§ 3.307(a), 3.309(a), when a chronic disease, such as diabetes mellitus, is manifested to a degree of 10 percent or more within one year following the date of separation from active service, it will be considered to have been incurred in or aggravated by service.  Id., (2016).  Citing DeLisio v. Shinseki, the Court observed that "[e]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  25 Vet. App. 45, 56 (2011).  

In addition, the Veteran and his representative contend that records identified by the Veteran have not been obtained-namely those of his treating physician, Dr. S.C., who initially diagnosed his diabetes mellitus.  See VA Form 21-4142, (signed 6/3/2008 but marked rec'd 6/5/2006).

Accordingly, remand is required to fulfill VA's duty to assist, including to obtain adequate VA examination and opinion as to whether the Veteran's diabetes mellitus was manifested to a degree of 10 percent or more within the one-year period following his active service.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

1.  Take any and all appropriate action to obtain the Veteran's complete service treatment and service personnel records.  

2.  Perform any and all development considered necessary to adjudicate the Veteran's claims for service connection for diabetes mellitus and a right foot disability.  Ensure that all VA and private treatment of which the AOJ has notice of and are not already of record are obtained.  In particular, take any and all appropriate action to obtain treatment records from Dr. S.C., and any and all VA treatment records from the date of the Veteran's discharge in 1975 to his first known VA hospitalization for diabetic ketoacidosis in 1980. 

3.  Concerning #1 and #2 above, use any and all identification numbers associated with the Veteran.  Reference is made to an undated Report of Contact (rec'd 4/10/1979) in which it is noted that VA had originally used an incorrect social security number to identify the Veteran.  

4.  After the above development in #1 through # has been completed, schedule the Veteran for appropriate VA examinations to determine the nature, extent and onset or etiology of the claimed diabetes mellitus and right foot disability.  The claims folder, to include this remand and the September 2009 Board hearing transcripts, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to address the following:

a) Is it as likely as not (50 percent or greater) that diabetes mellitus manifested to a compensable degree within one year after his discharge from active service in 1975.  In so doing, the examiner is asked to specifically address the Veteran's lay statements and that of his witness as to any symptoms associated with diabetes mellitus or, in the alternative,

b) Is it as likely as not (50 percent or greater) that the Veteran's diabetes mellitus is in any other way related to, or began during, his active service.

c) Is it as likely as not (50 percent or greater) that the Veteran's right foot disability is in any way related to, or began during, his active service or, in the alternative, 

d) Is it as likely as not (50 percent or greater) that the Veteran's right foot disability is in any way related to his service-connected left foot or to his diabetes mellitus.

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be discussed, to include the Veteran's lay statements and that of his witness.

4.  After all of the above development is completed and any other development that may be warranted, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

